Case 1:19-cv-03683-DDD Document 20 Filed 11/25/20 USDC Colorado Page 1 of 14




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLORADO
                          Judge Daniel D. Domenico

      Civil Action No. 1:19-cv-03683-DDD

      ISAIAH ELIJAH SABALA,

              Plaintiff,
      v.

      ANDREW M. SAUL, Commissioner of Social Security

              Defendant.


        ORDER AFFIRMING ADMINISTRATIVE LAW JUDGE’S DE-
       TERMINATION THAT ISAIAH ELIJAH SABALA IS NOT ENTI-
                 TLED TO DISABILITY BENEFITS


           Plaintiff Isaiah Elijah Sabala brought this action seeking judicial re-
      view of a February 19, 2019 determination by an Administrative Law
      Judge (“ALJ”) that he is not entitled to benefits under the Social Secu-
      rity Act because he was not disabled and was, in fact, able to perform
      light work in the national economy. See 42 U.S.C. §§ 405(g). The matter
      is ripe for review. (See Docs. 11, 13, 17, 18.) For the reasons set forth
      below, the court affirms the ALJ’s decision.

                                   BACKGROUND

           Mr. Sabala was born with congenital heart defects and was later di-
      agnosed with learning disorders and ADHD. Mr. Sabala received Sup-
      plemental Security Income benefits for much of his childhood. After Mr.
      Sabala reached the age of eighteen, the Social Security Agency notified
      Mr. Sabala that it was reviewing whether he remained disabled under
      the adult Supplemental Security Income regulations. (Docs. 11 and 11–
      1 through 11–14, Administrative Record (“AR”) at pp. 54–56.) The


                                          -1-
Case 1:19-cv-03683-DDD Document 20 Filed 11/25/20 USDC Colorado Page 2 of 14




      Agency subsequently found that Mr. Sabala was no longer disabled as
      of May 19, 2016; Mr. Sabala requested reconsideration; and an ALJ ul-
      timately found, after a December 2018 hearing, that Mr. Sabala was not
      disabled. (See AR at pp. 1–47.) The Appeals Council denied review, and
      Mr. Sabala appealed the Agency’s decision to this court. (AR at pp. 1–2,
      Doc. 1.)

                               LEGAL STANDARD

         A district court reviewing an ALJ’s determination must determine
      whether the ALJ applied the correct legal standards and whether the
      ALJ’s “factual findings are supported by substantial evidence.” Knight
      ex rel. P.K. v. Colvin, 756 F.3d 1171, 1175 (10th Cir. 2014). Substantial
      evidence is “more than a scintilla, but less than a preponderance.” Id.
      (internal citation omitted). The court must vacate an ALJ’s decision on
      these grounds “if it is overwhelmed by other evidence in the record,” but
      the court may not “reweigh the evidence nor substitute [its] judgment
      for that of the agency.” Id. (internal citations and quotations omitted).
      While Social Security Rulings do not carry the force and effect of law,
      they are entitled to deference unless “they are plainly erroneous or in-
      consistent with the Social Security Act.” Andrade v. Sec'y of Health &
      Human Servs., 985 F.2d 1045, 1051 (10th Cir. 1993) (internal citation
      omitted).

                                   DISCUSSION

         The ALJ in this case followed the familiar five-step sequential eval-
      uation process to determine whether Mr. Sabala is disabled. At Step
      One, the ALJ will find that the claimant is not disabled if he is gainfully
      employed. 20 C.F.R. § 404.1520(a)(4)(i). If the claimant is not gainfully
      employed, the ALJ moves on to Step Two and determines whether the
      claimant has a severe medical impairment. Id. § 404.1520(a)(4)(ii). If the


                                         -2-
Case 1:19-cv-03683-DDD Document 20 Filed 11/25/20 USDC Colorado Page 3 of 14




      claimant has such an impairment, the ALJ moves on to Step Three and
      determines whether the impairment(s) meets the criteria for one or
      more of the specified medical conditions listed elsewhere in the regula-
      tions. Id. § 404.1520(a)(4)(iii). If such a listing is satisfied, the ALJ will
      find the claimant is disabled. Id. If not, the ALJ will conduct a subse-
      quent intermediary step and determine the claimant’s “residual func-
      tional capacity.” Id. § 404.1520(a)(4). The ALJ will then apply that de-
      termined residual functional capacity to his or her analysis under Step
      Four or Step Five to determine whether the claimant can do his or her
      past work (Step Four) or other work available in the economy (Step
      Five). Id. § 404.1520(a)(4)(iv)-(v). If the claimant can perform work un-
      der either Step Four or Step Five, the ALJ will find that the claimant is
      not disabled and therefore not entitled to disability benefits. Id.

           Mr. Sabala claims that the ALJ made legal errors at Step Three and
      in determining his residual functional capacity. He also claims that the
      ALJ’s findings at Step Three and on his residual functional capacity
      were not supported by substantial evidence.

      I.      Alleged Step Three Failures

              A.    The Failure to Consider Listing 12.02 Does Not
                    Merit Reversal

           At Step Three in the Agency’s five-step sequential evaluation, the
      Agency must determine whether a claimant’s impairments meets or
      equals one of the Agency’s listings. 20 C.F.R. § 404.1520(a)(4)(iii). If so,
      the Agency will find that the claimant is disabled. Id. Mr. Sabala first
      argues that the ALJ failed to consider Listing 12.02 for neurocognitive
      disorders at Step Three and failed to obtain medical expert testimony on
      that issue. The Commissioner admits that the ALJ failed to consider




                                          -3-
Case 1:19-cv-03683-DDD Document 20 Filed 11/25/20 USDC Colorado Page 4 of 14




      Listing 12.02 explicitly but argues that this was harmless error because
      the ALJ made findings under a separate listing with identical criteria.

          Under either Listing 12.02 (Neurocognitive disorders) or Listing
      12.04 (Depressive, bipolar, and related disorders), disability is estab-
      lished only if either the “A” and “B” criteria are met or the “A” and “C”
      criteria are met. If Mr. Sabala failed to meet both the B- and C-criteria
      under both Listings, then he failed to establish that he is disabled under
      those Listings. Here, the B- and C-criteria for both the Listing consid-
      ered (12.04) and the Listing not explicitly considered (12.02) are essen-
      tially identical.1 Compare 20 C.F.R. pt. 404, subpt. P, app. 1, § 12.02 with
      § 12.04. The ALJ determined that Mr. Sabala had two “moderate” limi-
      tations and two “mild” limitations under the B-criteria for Listing 12.04,
      falling short of the one “extreme” limitation or two “marked” limitations
      required to satisfy the B-Criteria. 20 C.F.R. pt. 404, subpt. P, app. 1, §
      12.04(B). (AR at p. 15.) The ALJ also determined that Mr. Sabala failed
      to meet the C-criteria for Listing 12.04, noting that the record did not
      support a finding (1) that Mr. Sabala had minimal capacity to adapt to
      changes in his environment and (2) that medical treatment, mental



      1   The only difference in analyzing the two Listings might arise when
      evaluating the C-criteria, which hinges, in part, on whether there is a
      medically documented history of the existence of the disorder for a pe-
      riod of at least two years. 20 C.F.R. pt. 404, subpt. P, app. 1, §§
      12.04(C); 12.02(C). For such an evaluation, the ALJ would need to look
      at the specific Listing disorder (e.g., neurocognitive disorders rather
      than depression) to determine whether this criterion is satisfied. But
      the ALJ here based his C-criteria findings on the other mandatory cri-
      teria that look at the overall effects any particular disorder may have
      on the claimant (i.e., whether a claimant has “marginal adjustment” to
      his environment and whether a “highly structured setting(s)” dimin-
      ishes symptoms). Analysis under the disorder-dependent two-year cri-
      terion, therefore, was unnecessary to support the ALJ’s ultimate find-
      ing that Mr. Sabala did not meet the either Listing’s C-criteria.


                                         -4-
Case 1:19-cv-03683-DDD Document 20 Filed 11/25/20 USDC Colorado Page 5 of 14




      health therapy, psychosocial support(s), or a highly structured setting(s)
      diminished symptoms of his mental disorder(s). (AR at p. 16.)

         The ALJ’s failure to do an explicit analysis under Listing 12.02,
      standing alone, does not merit reversal here because the ALJ analyzed
      the record under Listing 12.04’s substantively identical B- and C-crite-
      ria. Bernal v. Berryhill, No. CV 16-1365 JAP/GBW, 2018 WL 2441154,
      at *3 (D.N.M. May 31, 2018) (finding that ALJ’s failure to analyze head
      injury under Listing 12.02 was harmless error where ALJ analyzed head
      injury under Listing 12.04’s B- and C-criteria).

            B.     Substantial Evidence Supported the ALJ’s Step
                   Three Findings

         Mr. Sabala next argues that the ALJ failed to obtain sufficient med-
      ical expert testimony to determine whether Mr. Sabala satisfied a List-
      ing. Mr. Sabala argues that Social Security Ruling 17-2p mandates con-
      sideration of medical expert opinion evidence because such evidence was
      determinative of Mr. Sabala’s previous childhood claim.

         The second half of Mr. Sabala’s argument—that failure to incorpo-
      rate findings from his childhood disability determinations merits rever-
      sal—fails. When the Agency redetermines disability at age eighteen, the
      Agency reviews the claimant as if he were a newly applying adult with-
      out deference to prior determinations, as Mr. Sabala concedes. See 20
      C.F.R. § 416.987(b).

         The first half of Mr. Sabala’s argument appears to depend largely on
      a misreading of Social Security Ruling 17-2p. That ruling replaced So-
      cial Security Ruling 96-6p. Under the old, rescinded rule, expert medical
      evidence was required to “be received into the record” and given appro-
      priate weight. SSR 96-6p, 1996 WL 374180 at *3. Under the replacement




                                         -5-
Case 1:19-cv-03683-DDD Document 20 Filed 11/25/20 USDC Colorado Page 6 of 14




      rule, which appears to apply here,2 ALJs must base “a finding that an
      individual is disabled” on findings or evidence offered by medical ex-
      perts. SSR 17-2p, 2017 WL 3928306, at *3 (emphasis added). But an
      ALJ need not obtain medical expert opinion evidence prior to making a
      Step Three finding that the claimant’s impairment “does not medically
      equal a listed impairment” if the ALJ “believes that the evidence does
      not reasonably support” such a finding. Id. at *4 (emphasis added).

          Mr. Sabala’s claim that SSR 17-2p “indicates that an ALJ’s finding
      on the issue of medical equivalence must be based on certain defined
      medical evidence” is belied by the text of that policy statement. (Doc. 18
      at p.4) A finding in favor of a claimant must be based on such evidence.
      But this is not an evenhanded regulation: a finding against the claimant
      need not be based on such evidence if the ALJ reasonably concludes that
      it is unnecessary. And the ALJ need not even “articulate specific evi-
      dence supporting his or her finding that the individual’s impairment(s)
      does not medically equal a listed impairment.” Id. at *4 (emphasis
      added). The ALJ exceeded that low floor and appropriately evaluated
      Mr. Sabala’s impairments under the B- and C-criteria of Listing 12.04
      in light of the full record. (AR at pp. 15–16.)

          Even if SSR 96-6p applied and the ALJ were required to consider
      such medical expert evidence, the ALJ did so. For instance, Dr. Douglas
      Hanze found that Mr. Sabala only had one “mild” limitation under List-
      ing 12.04’s B-criteria. (AR at p. 500.) He also concluded that the C-crite-
      ria were not satisfied for Listing 12.04. (AR at p. 501.) Dr. Mark Suyeishi
      made similar findings, finding that Mr. Sabala had no degree of limita-
      tion under any of the B-criteria and that the C-criteria were not met.


      2  The parties appear not to dispute that SSR 17-2p applies to Mr. Sa-
      bala’s claim. (See Doc. 13 at p. 25.)


                                          -6-
Case 1:19-cv-03683-DDD Document 20 Filed 11/25/20 USDC Colorado Page 7 of 14




      (AR at pp. 580–81.) The ALJ’s decision to give these two doctors’ opin-
      ions “little weight” does not undermine the ALJ’s ultimate finding that
      Mr. Sabala’s conditions did not meet a Listing or render that finding
      unsupported by substantial evidence, even under SSR 96-6p. (See AR
      22–23.) The ALJ considered “the opinion given by one or more psycho-
      logical consultants designated by the Commissioner” consistent with 20
      C.F.R. § 416.926(c). The ALJ also relied on substantial other medical
      expert opinions in determining that Mr. Sabala did not meet a listing
      (See AR at pp. 15–16 (citing various evidence concerning Mr. Sabala’s
      mental status, intellectual skills, cognitive ability, and memory).)

         Regardless of the Listing considered, substantial evidence supports
      the ALJ’s findings at Step Three that Mr. Sabala failed to meet the B-
      or C-criteria. For the B-criteria, Mr. Sabala argues that he has at least
      two “marked” limitations as required to find that he is disabled. A
      “marked” limitation for the relevant listings means that one’s ability to
      function “independently, appropriately, effectively, and on a sustained
      basis” in the relevant area is “seriously limited.” 20 C.F.R. pt. 404, subpt.
      P, app. 1, § 12.00(F)(2)(d). In contrast, a “moderate” limitation means
      such functioning is “fair.” Id. § 12.00(F)(2)(c). When evaluating children,
      which does not directly apply to Mr. Sabala’s claims here, a “marked”
      limitation constitutes functioning on standardized testing between two
      and three standard deviations below the mean (which would be approx-
      imately between the first and third percentiles assuming a normal dis-
      tribution of scores). 20 C.F.R. § 416.926a(e)(2). The opinions of Dr.
      Hanze and Dr. Suyeishi support the ALJ’s finding that Mr. Sabala had
      no “marked” limitations as discussed above. Mr. Sabala generally per-
      formed at average to low-average level on the testing listed in Dr.
      Wolfe’s report, and only one score (for “Practical Composite” under the
      “Adaptive Behavior Assessment System-3”) fell within the “marked”



                                          -7-
Case 1:19-cv-03683-DDD Document 20 Filed 11/25/20 USDC Colorado Page 8 of 14




      standard deviation limitation value for children. (AR at pp. 543–44.) As
      Dr. Wolfe confirmed, Mr. Sabala’s test scores across a range of areas,
      including cognitive functioning and adaptive functioning, were gener-
      ally in the average to low-average range. (AR at pp. 544–45.)

            Under the C-criteria, Mr. Sabala must show that either ongoing
      treatment or highly structured settings diminish his symptoms or that
      he has “marginal adjustment” to his environment. 20 C.F.R. pt. 404,
      subpt. P, app. 1, § 12.00(G). Under the “marginal adjustment” analysis,
      one’s adaptability to changes in daily life must be “fragile.” Id. For ex-
      ample, an inability to function outside of the home without substantial
      psychosocial supports may meet this requirement. Id. Mr. Sabala ap-
      pears to cite the same evidence listed above as establishing the C-crite-
      ria, noting that he depends on his mother for “many aspects of daily liv-
      ing.” (See Doc. 13 at p. 24.) But the cited evidence from Mr. Sabala shows
      that he generally does not have issues with personal hygiene or feeding
      himself aside from “reminder on hygiene from parent.” (AR at p. 223.)
      Dr. Wolfe attributed his lack of motivation to cook (other than with a
      microwave) or to clean his room to his mood, depression and anxiety.
      (AR at pp. 542–43.) Yet Mr. Sabala’s job “helped his depression signifi-
      cantly” according to Dr. Yeung. (Id. at p. 586.) This and other substantial
      evidence support the ALJ’s findings that Mr. Sabala did not have a
      “fragile” ability to adjust to changes in life or that a highly-structured
      environment was necessary to diminish Mr. Sabala’s symptoms.

      II.      Residual Functional Capacity Analysis

            Before moving on to Step Four or Step Five in the Agency’s sequen-
      tial evaluation process, the Agency must determine the claimant’s “re-
      sidual functional capacity.” 20 C.F.R. § 404.1520(a)(4). That determina-
      tion informs the Agency’s determination at Steps Four or Five whether



                                         -8-
Case 1:19-cv-03683-DDD Document 20 Filed 11/25/20 USDC Colorado Page 9 of 14




      the claimant can work in the economy. Id. § 404.1520(a)(4)(iv)-(v). Mr.
      Sabala argues that the ALJ’s findings on his residual functional capacity
      merit reversal. Mr. Sabala argues that the ALJ (1) contradicted his own
      findings on Step Two and failed to consider Mr. Sabala’s severe fatigue
      during the residual functional capacity analysis; (2) failed to give Dr.
      Yeung’s opinion controlling weight pursuant to 20 C.F.R. § 416.927(c)(2);
      (3) failed to give sufficient weight to Dr. Wolfe’s opinion; (4) impermissi-
      bly found that Mr. Sabala’s and his mother’s testimony were incon-
      sistent with the record; and (5) failed to include other reasonable limi-
      tations to account for Mr. Sabala’s migraines.

         First, the ALJ did assess Mr. Sabala’s fatigue during his residual
      function capacity analysis consistent with 20 C.F.R. § 416.945(a)(2) and
      ultimately found that Mr. Sabala was capable of light work despite lim-
      itations stemming from that fatigue. (AR at pp. 17–18.) The ALJ found
      specific limitations due to this fatigue, as Mr. Sabala concedes, including
      limitations for only “occasional rather than frequent postural activities,”
      understanding simple but not complex instructions, and making simple
      but not complex work-related decisions. (Doc. 13 at p. 20.) As the Com-
      missioner points out, other substantial evidence supported the ALJ’s
      findings on fatigue limitations, including Mr. Sabala’s own statements
      to Dr. Sever. (AR 462 (noting that Mr. Sabala primarily notices his easy
      fatigability when he exercises).) The ALJ appropriately considered Mr.
      Sabala’s fatigue at this stage of the analysis, and substantial evidence
      supported his determination that Mr. Sabala nevertheless could do light
      work with specific limitations at Step Five.

         Second, Dr. Yeung’s opinion that Mr. Sabala should be able to “self-
      limit” does not constitute a controlling medical opinion that, therefore,
      Mr. Sabala was unable to perform full-time work. Pursuant to 20 C.F.R.
      § 416.927(b)(2), the ALJ generally must explain why he or she is not


                                         -9-
Case 1:19-cv-03683-DDD Document 20 Filed 11/25/20 USDC Colorado Page 10 of 14




       giving controlling weight to a treating physician’s “medical opinions.”
       But the excerpted portion of Dr. Yeung’s opinion does not necessarily
       qualify as a “medical opinion” under that regulation.3 Perhaps more im-
       portantly, Mr. Sabala’s argument takes this quote out of context and
       stretches its meaning too far. Dr. Yeung’s full statement (which was
       adopted from another doctor) reads: “There is no need to limit Isaiah’s
       activity or diet from a cardiovascular standpoint, although he should be
       allowed to self limit.” (AR at pp. 431, 439.) If anything, the first half of
       that statement should be given controlling weight as a medical opinion.
       And these notes were made in the context of Mr. Sabala’s discussion
       with his treating cardiologist about playing basketball with similarly-
       aged peers. (AR at p. 437.) Other portions of the record show that Mr.
       Sabala primarily noticed this fatigue while exercising but not when do-
       ing typical housekeeping chores. (AR at p. 462.) In context, Dr. Yeung’s
       suggestion that Mr. Sabala should be able to “self-limit” does not consti-
       tute a controlling medical opinion mandating a finding of disability. The
       ALJ gave Dr. Yeung’s overall medical opinions appropriate weight un-
       der the circumstances, and her opinion that Mr. Sabala should “self-
       limit” is consistent with the fatigue limitations that the ALJ found in
       his residual functional capacity analysis.

           Third, the ALJ gave Dr. Kelly Wolfe’s opinions appropriate weight.
       The ALJ appropriately discounted Dr. Wolfe’s employment-related opin-
       ion that is ultimately reserved to the Commissioner. 20 C.F.R.
       §416.927(d)(1) (statement from a medical professional that claimant is


       3  Under that regulation, “medical opinions” include judgements
       about what the claimant “can still do despite impairment(s).” 20 C.F.R.
       § 416.927(a)(1). But the regulations further clarify that opinions from a
       medical source that a claimant is “unable to work” generally are not
       “medical opinions.” 20 C.F.R. §416.927(d)(1). Such determinations are
       reserved for the Commissioner. Id. § 416.927(d).


                                          - 10 -
Case 1:19-cv-03683-DDD Document 20 Filed 11/25/20 USDC Colorado Page 11 of 14




       “unable to work” does not constitute a “medical opinion”). (AR at pp.
       546–47 (noting that Mr. Sabala may have difficulty obtaining employ-
       ment).) For Dr. Wolfe’s remaining opinions, the ALJ considered them
       with appropriate weight.4 Dr. Wolfe’s opinions were largely directed to-
       ward limitations in the college setting, and Dr. Wolfe found that Mr.
       Sabala may need a quiet place to take a test, a more limited course load,
       and extra tutoring help. (AR 546–47.) But not all of these accommoda-
       tions would be necessary in the workplace and outside the rigors of
       higher education testing environments. And Dr. Wolfe’s comments
       about difficulty finding work were attributable to Mr. Sabala’s mood and
       depression, symptoms of which were “significantly” improved when he
       started working, according to Dr. Yeung. (AR at pp. 546, 586.)

           Fourth, the ALJ adequately explained his finding that Mr. Sabala’s
       and his mother’s statements were not entirely consistent with other ev-
       idence in the record. “Findings as to credibility should be closely and
       affirmatively linked to substantial evidence and not just a conclusion in
       the guise of findings.” Knight ex rel. P.K. v. Colvin, 756 F.3d 1171, 1176
       (10th Cir. 2014). But the ALJ need not explicitly address each of a claim-
       ant’s or the claimant’s parent’s statements to render a credibility finding
       reviewable. Keyes-Zachary v. Astrue, 695 F.3d 1156, 1169 (10th Cir.
       2012). Instead, the ALJ may contrast the claimant’s statements with



       4   Mr. Sabala argues that Social Security Ruling 85-15 mandates a
       finding of disability or at least remand in this circumstance. 1985 WL
       56857. Not so. That Ruling simply requires ALJs, among other things,
       to consider whether a claimant has suffered a “substantial loss of abil-
       ity” to “understand, carry out, and remember simple instructions; to
       respond appropriately to supervision, coworkers, and usual work situa-
       tions, and to deal with changes in a routine work setting.” Id. at *4.
       The ALJ did consider this issue and ultimately found that Mr. Sabala
       did have the capacity to handle simple instructions and work-related
       decisions despite his impairments.


                                         - 11 -
Case 1:19-cv-03683-DDD Document 20 Filed 11/25/20 USDC Colorado Page 12 of 14




       other evidence in the record to demonstrate inconsistencies. Id. The ALJ
       did so here. For instance, the ALJ gave “partial weight” to Mr. Sabala’s
       mother’s report but also noted that he will “defer to the objective medical
       evidence . . . described above.” (AR at p. 24.) That substantial medical
       evidence included opinions from multiple doctors that supported the
       ALJ’s findings on Mr. Sabala’s residual functional capacity. (AR at pp.
       18–23.) So the ALJ’s somewhat conclusory findings on Ms. Sabala’s cred-
       ibility (AR at p. 24 (noting that “unknown factors” may have colored her
       statements)), do not constitute reversible error because his statements
       were not “in the absence of a more thorough analysis” of the medical
       evidence. Id. at 1170. The ALJ also found that Mr. Sabala’s statements
       about the intensity and limiting effects of his symptoms were “not en-
       tirely consistent with the medical evidence.” (AR at p. 18.) The ALJ then
       cited substantial evidence in the record that reflected Mr. Sabala’s ca-
       pacity for light work despite his fatigue and other limitations. (AR at pp.
       18–23.) Like the ALJ in Keyes-Zachary, the ALJ here appropriately con-
       trasted medical evidence with the claimant’s and the claimant’s
       mother’s testimony while giving that testimony appropriate weight.5 Id.
       at 1170.

           Finally, Mr. Sabala argues that the ALJ failed to consider his mi-
       graines in determining his work limitations. Indeed, “when determining
       the RFC, the ALJ was required to consider the limiting effects of all im-
       pairments, even the mental impairments he found not severe at step
       two.” McCaffrey v. Astrue, No. 10-CV-01943-PAB, 2011 WL 4536980, at


       5   The ALJ’s analysis also was consistent with Social Security Ruling
       16-3p which requires consideration of the claimant’s testimony about
       his or her symptoms. 2017 WL 5180304, at *6. That Rule appears not
       to require evidence from family members where an adult claimant’s
       impairment does not prevent him or her from describing symptoms ad-
       equately. See id.


                                         - 12 -
Case 1:19-cv-03683-DDD Document 20 Filed 11/25/20 USDC Colorado Page 13 of 14




       *11 (D. Colo. Sept. 30, 2011). But the ALJ here considered evidence of
       Mr. Sabala’s migraines when determining his residual functional capac-
       ity and made a finding that Mr. Sabala was suited for light work. (See
       AR at p. 18 (considering Mr. Sabala’s migraine symptoms and treatment
       with over-the-counter medicine).) Mr. Sabala claims that a vocational
       expert found that random breaks for unpredictable migraines would be
       inconsistent with competitive work. (Doc 18 at p. 11.) But the hypothet-
       ical scenario counsel posed to that expert at the hearing was that the
       claimant had to take breaks lasting “at least” five to ten minutes every
       hour of every day. (AR at p. 46.) Mr. Sabala has not claimed that he has
       headaches every hour of every day.

          Indeed, while Mr. Sabala claims he has “daily headaches” (Doc. 18 at
       p. 34), the cited record is somewhat inconsistent on that issue. Mr. Sa-
       bala reported having headaches “once weekly” in 2015 (AR at p. 388) but
       also reported “migraines almost every day” in March 2016 (AR at p. 509).
       Yet another evaluation in March 2016 suggested that the migraine-type
       headaches occurred “approximately once a week.” (AR at p. 462.) At the
       hearing in 2018, Mr. Sabala testified that he had migraines or head-
       aches “pretty much” every day (AR at pp. 38–39) that, coupled with his
       fatigue, necessitated frequent breaks at work (AR at pp. 37–39). While
       the ALJ’s limitations primarily focused on Mr. Sabala’s fatigue (AR at
       p. 17 (limiting Mr. Sabala to “occasional postural activities” and “simple”
       instructions/work-related decisions)), those limitations also could ac-
       commodate occasional headaches or migraines. And Mr. Sabala appears
       not to have cited medical evidence of his treatment for migraines or
       headaches since March 2016, two months before the time that the ALJ
       found that Mr. Sabala’s disability had ended (May 2016). The ALJ ap-
       propriately considered the available evidence on Mr. Sabala’s migraines,
       and substantial evidence supported the ALJ’s findings.



                                         - 13 -
Case 1:19-cv-03683-DDD Document 20 Filed 11/25/20 USDC Colorado Page 14 of 14




                                  CONCLUSION

          The ALJ either applied the correct legal standards or committed only
       harmless error in misapplying any legal standards. The ALJ’s findings,
       including the ultimate finding that Mr. Sabala was capable of light work
       with certain limitations, were supported by substantial evidence. The
       ALJ’s decision therefore is AFFIRMED.

       DATED: November 25, 2020                  BY THE COURT:




                                                 Hon. Daniel D. Domenico




                                        - 14 -
